DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-9 are pending. 
Claim 9, previously withdrawn, is being cancelled by Examiner’s Amendment herein.
Claims 1-8 are allowed. 

Response to Amendment/Arguments
The Amendment filed 1/22/2021 is not compliant with the requirements of 37 CFR 1.121(c) because a full listing of the claims is not presented. Claim 9 is missing. However, since the reply appears bona fide, the amendment has been entered and Claim 9 is cancelled by Examiner’s Amendment (see below). 
Applicant's arguments have been considered and are addressed below.

Claim Objections
The objection(s) of claims 1-8 for informalities has been overcome by the amendments to the claims with the exception of the objection to claim 3; however, the informality has been corrected by Examiner’s Amendment. The objections have been withdrawn.
Claim Rejections
The rejection of claims 2-3 under 35 USC 112(b), for being indefinite for containing a broad range together with a narrower range, has been overcome by the amendments to the claims. The rejection is withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview conducted over a series of voicemail exchanges (on 2/4/2021, 2/8/2021, 2/9/2021 and 2/22/2021) with Angela Huang, culminating with Applicant’s approval of the proposed amendments on 2/22/2021. The amendments are as follows: 

Claim 1, line 6, REPLACE “abtain” with “obtain”
Claim 2, line 5, in the phrase “solvent; room”, REPLACE “room” with “reaction”
	Claim 3, line 3 of the claim, INSERT “s” at the end of “condition” (i.e., conditions)
	Claim 3, line 2 of page 45, INSERT “s” at the end of “condition” (i.e., conditions)
Cancel Claim 9.

Allowable Subject Matter
Claims 1-8 are allowed for reasons of record. See paragraph 33 of the Non-Final Office action mailed 11/13/2020. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Amanda L. Aguirre/Primary Examiner, Art Unit 1626